Citation Nr: 1302417	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits in the amount of $2,850.00.  

(The issue of entitlement to dependency status for the Veteran's prior spouse is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1948 to January 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an October 2010 determination by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  

As set forth above, the Veteran also has an appeal pending with respect to the issue of entitlement to dependency status for the Veteran's prior spouse.  That claim is in the jurisdiction of the RO in Togus, Maine, and is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (providing that separate decisions are necessary where there are matters arising out of two or more agencies of original jurisdiction) and (c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In September 2010, the Veteran received notification from VA's Debt Management Center (DMC) in St. Paul, Minnesota, that he had been overpaid $2,850.00.  Later that same month, September 2010, the DMC received a VA Form 5655 (Financial Status Report) from the Veteran requesting waiver of the overpayment of $2,850.00.  

Thereafter, in an October 2010 decision from the Committee on Waivers and Compromises (Committee) at the Philadelphia VAROIC, the Veteran's waiver request was denied.  The Veteran was notified of the decision that same month.  In November 2010, the Philadelphia VAROIC received a statement from the Veteran, also dated in November 2010.  In that statement, the Veteran argued that he had timely notified VA of the death of his spouse, A.M.C. (implying that VA was at fault for the creation of the debt), and commented that he had not committed any fraud that otherwise resulted in the overpayment.  Furthermore, the Veteran also questioned why he owed $2,850.00 in light of the fact that he had remained married for all but 3 1/2 months.  

The Board construes the Veteran's November 2010 statement as a notice of disagreement (NOD) to the Committee decision denying his waiver request in the amount of $2,850.00.  A statement of the case (SOC) has not been issued in response to the Veteran's NOD.  Thus, a remand of this issue is necessary to accord the RO an opportunity to issue an SOC and to accord the Veteran an opportunity to perfect an appeal of this issue.  38 C.F.R. § 19.9(c) (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue should be returned to the Board if, after issuance of an SOC, the Veteran perfects a timely appeal of the claim by filing of a timely substantive appeal.  

Additionally, the Veteran's questioning of the $2,850.00 debt infers a raised challenge to the lawfulness of the validity of the debt.  The Board notes that the issue of the validity of the debt must be adjudicated by the RO (and not the Committee).  Consideration of the validity of the debt is discussed in the Board's separate decision, as noted above, concerning the issue of entitlement to dependency status for the Veteran's prior spouse.  

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  A copy of any written decision issued by the RO with regard to the validity of the Veteran's debt of $2,850.00 should be reviewed by the Committee.  

2.  If the RO decision determines the Veteran's debt to be valid, request that the Veteran complete and return a VA Form 5655 (Financial Status Report).  The Veteran should be informed as to the relevancy of financial information in determining claims for waiver of an overpayment.  

3.  Thereafter, the matter of waiver of the debt should be re-adjudicated.  If the claim is denied, the Veteran should be provided with a SOC pertaining to the issue of entitlement to waiver of an overpayment of VA compensation benefits in the amount of $2,850.00.  The Veteran should be informed that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


